E UNITED STATES DISTRIC
FOR THE f’rtherp/ | DISTRICT OF TEXAS

_ Abilene. DIVISION |
Fener G he ow 618B00L43 Jy,

Plaintiff’s name and ID Number

Coster ni + LOLS De ison edt Lote Jody Ty SBS

Place of Confinement

Case 1:19-cv-00197-41 Document 9, Filed 12/09/19 of 5 PagelD 32
INTH 7 COURT oF Soe

 

CASE NO.
(Clerk will assign the number)

 

APPLICATION TO PROCEED

_ _ IN FORMA PAUPERIS
hinda bonzales /b75 Sem, 3529 (slocede Lit Te 19512

Defendant’s name and address

 

I, Lous ST a AtcaxA , declare, depose, and say I am the Plaintiff in the above entitled case. In support
of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe I
am entitled to relief.

I, further declare the responses which I have made to the questions and instructions below are true.

1. Have you received, within the last 12 months, any money from any of the following sources?
a. Business, profession or from self-employment? Yes [J No |
b. Rent payments, interest or dividends? Yes [] No ry
c. Pensions, annuities or life insurance payments? Yes [J No
d. Gifts or inheritances? Yes[] No [¥
e. Family or friends? Yes No []_
f. Any other sources? Yes] No

If you answered YES to any of the questions above, describe each source of money and state
the amount received from each during the past 12 months.

PAY tsher or Ms ther eWay 50 Otten,

 

2. Do you own cash, or do you have money in a checking or savings account, including any funds
in prison accounts?
Yes [] No

If you answered YES to any of the questions above, state the total value of the items owned.

 

 

Yc: ATCIFP (REV. 9/02)
Case 1:19-cv-00197-H Document9 Filed 12/09/19 Pag 4 of 5 PagelD 38
Do you own real estate, stocks, bonds, note, automobiles, or other valuable property? excluding

ordinary household furnishings and clothing?
Yes [| No of

If you answered YES, describe the property and state its approximate value.

 

 

I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).

dh

A

day of Ve C# wre , 20 (4.

ZA G Ldt- __0fht063

Signature of Plaintiff ID Number

Signed this the

YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
LAW LIBRARY AT YOUR PRISON UNIT.

2 Yc ATCIFP (REV. 9/02)
Case 1:19-cv-00197-H Document9 Filed 12/09/19 Page 3o0f5 PagelD 34

 

coeancoseaeeeseoeonenes
Gwendsiyn Spurlock
IDH 124545402
Notary Public, Siute of Texas
My Commission Expires

* 08/17/2023

execs coseesesaes2e0Gee®
Notary Without Bond

  

 

 
 

—— J2/5V PN
9 Page 46§5 PagelD 35

  
  
    

Case 1:19-cv-00197-H Document 9 Filed }12/0 ra

 
 

7 throm ot Mey Concert & CLERK US
| NORTHERN DiS

! TT Ty a) 22
Aloo L mewths 27°. “ eet y at ple Mace An rf —.

T (eave a

pn Cov cat oy- a 4o5 J fe f

us C650 — bee ool’ 50.
7. Lv at qT be O prone / /

h/és Ne 4 Sbr’e (
| bel tyr Ber L? WWheerert aw fe ve oy
. nf 225Y. So T fh 4ere Lo

Pe,

Fle f fe cereet
Just Pp
Zr rn ferme tien 14
spend this Prva ra : J
fake Core ot- thes me TY Aah £ (ee ly

22 Yecr serteace be ey

Lok
fowrle A © .
fn hele Care ot thy 4 pay 662k, So _
nce thes foo

£ hae Me ons Non
henayond T don't need « Begr> Coe

(ou ©

heldiay wee buele Thanks Le fev fet Ly doe
pt pent Uni t 40 (BE CES

4 20(B 068034 wyos Foon Beh

Lore Looky, Te 565! -

(aes guen Le
(as tedvence Code (0
T wiestigctor tot (2446 Jt [E19
Pbeag hy lple(fpodtbeaed elf pelpeeet gen, eyed e tpl

beg hh Lv.
giz) fe Xorod
6 70/ Sf? LALO. Wagfrff
LD Fe 4G PEN
J +?/ 7

Ww
=
oO
Ww
cab)
Do
©
oO
o
a
—
Oo) .
oO
x
N
a
TO
2
LL
o
_
Cc
®
=
5
oO

 

1. tO LORMISIC NUAHLYON
“sn Us

/ VGSL “ AL hyo 749)
TPL SH
San08h) fe Ay rthH Ly
tALeaff 7 Le Ney
